Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered September 22, 2015 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding seeking, inter alia, a determination that respondent acted unlawfully in suspending his driver’s license for failure to pay child support arrears. We conclude that Supreme Court properly dismissed the petition. Pursuant to CPLR 7801 (1), “a proceeding under this article shall not be used to challenge a determination . . . which . . . can be adequately reviewed by appeal to a court” and, here, the applicable statute provides for review of respondent’s determination through objections filed with Family Court (see Social Services Law § 111-b [12] [d] [2]). Petitioner’s failure to avail himself of the appropriate remedy precludes his request for relief pursuant to CPLR article 78 (see Matter of Church of Chosen v City of Elmira, 18 AD3d 978, *1773979 [2005], lv denied 5 NY3d 709 [2005], cert denied 547 US 1115 [2006]).
Present — Centra, J.P., Lindley, DeJoseph, NeMoyer and Troutman, JJ.